Citation Nr: 9912968	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal arises from a rating decision of March 1997 from 
the San Juan, Puerto Rico, Regional Office (RO).


REMAND

At the veteran's October 1997 hearing at the RO, he indicated 
that he had applied for Social Security benefits.  
Additionally, the February 1998 VA examination report 
indicates that he received Social Security benefits.  Any 
determinations made by the Social Security Administration and 
medical records used for such determinations may provide 
probative evidence in assessing his claim.  Accordingly, this 
case will be returned to the RO to request records related to 
the veteran's receipt of Social Security disability benefits.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

A private physician who had been treating the veteran 
diagnosed him with post traumatic stress disorder (PTSD).  
The veteran also underwent two Department of Veterans Affairs 
(VA) psychiatric evaluations to determine whether he had 
PTSD.  One of these evaluations was by a board of three 
examiners.  The VA examiners did not diagnose PTSD.  However, 
the reports of the VA examination do not show that the 
veteran underwent psychological testing to determine whether 
he had PTSD.  Such testing could provide probative evidence 
as to whether the veteran's psychiatric symptoms are related 
to his service in Vietnam.  Therefore, this case will be 
returned to the RO for further examination of the veteran.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request legible copies 
of any disability determination(s) made 
by the Social Security Administration, 
including legible copies of medical 
evidence used for such determination(s).

2.  The RO should request that the 
veteran be scheduled for a VA 
psychological assessment.  All 
appropriate psychological testing and 
studies should be conducted.  The 
examiner should be specifically requested 
to render an opinion as to whether the 
results of the veteran's psychological 
assessment are consistent with PTSD.  The 
examiner should present all findings, and 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

2.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether service 
connection for PTSD can be granted.  The 
RO should conduct any additional 
evidentiary development deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

